Citation Nr: 0922111	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  00-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for major depressive 
disorder with psychosis, not otherwise specified (claimed as 
anxiety and depression), secondary to a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in that denied the 
Veteran's claims for service connection for the residuals of 
a left leg injury, a knee injury, a back disability, and a 
major depressive disorder with psychoses, not otherwise 
specified, as secondary to a lumbar spine disability.  In 
April 2005, the Veteran testified before the Board at a 
hearing that was held at the RO.  

In a July 2005 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2006 Order, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.  In May 2007, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The Veteran's left leg disability (deformity of the left 
tibial-fibular junction secondary to fracture of the proximal 
fibula) first manifested during active service.

2.  The Veteran's left knee disability (chondromalacia 
patella and tear of the posterior horn of the medial 
meniscus, status post arthroscopy) first manifested during 
active service.

3.  The Veteran's lumbar spine disability (degenerative disc 
disease with radiculopathy) first manifested during active 
service.

4.  The Veteran's acquired psychiatric disorder (major 
depressive disorder with psychosis, not otherwise specified) 
is related to his left leg, left knee, and lumbar spine 
disabilities.


CONCLUSIONS OF LAW

1.  A left leg disability was incurred in active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  A lumbar spine disability was incurred in active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

4.  The veteran's acquired psychiatric disorder is secondary 
to his service-connected left leg, left knee, and lumbar 
spine disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

Left Knee and Leg Disabilities

The Veteran contends that his current left leg and knee 
disabilities are the result of an injury sustained during 
basic training.  He asserts that during basic training, he 
felt into a fox hole, breaking his left fibula, and injuring 
his left knee.  He states that his left leg was placed in a 
cast for approximately six weeks after the injury, and that 
he was assigned light duty.  While he did not seek regular 
treatment in the years immediately following his separation 
from service, he asserts that his left knee and leg have 
continued to bother him since the initial in-service injury.

The Veteran's service medical records reflect that he 
complained of left knee pain on several occasions.  The first 
instance was in July 1974, when he complained of left knee 
pain similar to a "muscle pull." The Veteran reported that 
his left knee had been broken three years earlier, before 
entering service, although there is no corroborating 
documentation, and the Veteran later asserted that such was 
not true.  Examination revealed left tibial deformity at the 
fibular junction which seemed stable.  The assessment of the 
condition of the left leg was "old, well-healed fracture [of 
the] proximal fibula."  Treatment was not considered 
necessary and he was released to duty.  The veteran again 
complained of left knee pain in September 1974.  At that time 
it was noted that he had a history of left knee pain, and 
complained that it would occasionally give away.  The 
impression was chondromalacia.  The last instance was in 
April 1975, when he complained of recurrent pain behind his 
left knee.  He at that time claimed to have fractured his leg 
during basic training but the treatment record notes that no 
records were available for review.  Upon examination, the 
Veteran was found to have full range of motion in his left 
knee.  The knee was noted to generally be within normal 
limits, and he was placed on light duty.  The Veteran's 
remaining service medical records do not refer to treatment 
for left knee problems.  
On examination in May 1975, prior to discharge from service, 
the Veteran reported that had had broken a bone.  No 
abnormalities, however, were noted.

The first evidence of post-service medical treatment of 
record for left leg or left knee conditions is dated in 
November 1999, when the Veteran underwent MRI of his left 
knee.  The impression was:  joint effusion; tear of the 
posterior horn of the medial meniscus, and chondromalacia 
patella.

The Veteran first sought VA treatment for his left knee in 
March 2000, and it appears that he brought the MRI report 
with him.  He was diagnosed with a left knee medial meniscus 
tear, prescribed medication for swelling and prescribed a 
cane to help him ambulate.  In April 2000, he was placed on a 
waiting list for knee surgery, and in October 2000 underwent 
an arthroscopy of the knee.  

The Veteran underwent VA examination of the left leg and knee 
in March 2001.  At the time of examination, the Veteran's 
claims folder was not available for review.  The Veteran 
related a history of difficulty with his left knee since 
1974, when he fell into a hole while running.  He stated that 
his leg was placed in a cast for six weeks following this 
incident, although he acknowledged that this was not 
reflected in his service medical records.  He stated that 
while has had trouble with his left knee since 1974, he did 
not seek medical treatment for his knee until 1999.  
Examination of the left knee revealed freshly-healed 
arthroscopic portals but no effusion, with full range of 
motion.  The impression was history of left knee symptoms, 
status post arthroscopy.  The examiner recommended obtaining 
the Veteran's file for his review and scheduling him for 
another examination in order to give him more time to recover 
from the arthroscopy.

The Veteran again underwent VA examination in June 2001.  The 
examiner stated that he had reviewed the Veteran's file, in 
addition to additional service medical records that the 
Veteran brought with him.  In addressing whether the 
Veteran's current left knee condition was related to his 
service, the examiner stated that the Veteran's medical 
records did not contain any evidence of a chronic left knee 
disability related to in-service injuries.  

Subsequent VA treatment records dated to November 2007 show 
continued treatment for complaints of left knee and leg pain 
which the Veteran related to his in-service injuries.

In support of his claims for service connection, the Veteran 
submitted a private opinion dated in March 2007, in which the 
reviewing physician opined that that the Veteran's left leg 
and knee problems were related to the injuries sustained in 
service.  In conjunction with rendering the opinion, the 
physician reviewed the Veteran's entire claims file.  Based 
upon the in-service entries pertaining to left knee pain, and 
the in-service diagnoses of chondromalacia of the left knee, 
and left tibial deformity at the fibular junction, and the 
Veteran's testimony regarding the incurrence of the injuries 
and continuity of symptomatology since service, the physician 
determined that the Veteran sustained damage to his left knee 
in service, which, over time, progressively worsened.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board assigns more probative value to the March 2007 
private opinion than to the June 2001 VA opinion.  The June 
2001 VA opinion did not take into consideration the Veteran's 
statements regarding the incurrence of the left knee 
disability in service, nor his statements regarding the 
continuity of symptomatology since his separation from 
service.  In contrast, the March 2007 opinion clearly 
considered the Veteran's statements, and in particular, his 
statements regarding the gradual worsening of his left knee 
disability over time, in determining that it was likely that 
his current left knee disability was related to the injury 
sustained in service. 

As the Veteran's current left knee disability has been 
determined to be related to injuries sustained in service, 
the Board finds that service connection for a left knee 
disability is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the treatment the Veteran received during service, and 
continuity of the disability since service.  Thus, the Board 
finds that it is at least as likely as not that his current 
left knee disability was incurred as a result of his service.  
The Board finds that the evidence at the very least is in 
equipoise.  Therefore, service connection for a left knee 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the left leg disability, the Board finds that 
the Veteran is competent to report a fracture of the left leg 
in service, and that his contentions are corroborated by his 
service medical records, which demonstrate a well-healed 
fracture [of the] proximal fibula.  In addition, the Board 
finds that the Veteran's testimony regarding the incurrence 
of a left leg fracture during service, and as to the 
continuation of such symptoms after his separation from 
service is credible.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Given the chronic nature of a fracture, 
and the reported continuity of symptoms following the in-
service injury, the Board concludes that service connection 
for a left leg disability is warranted.  Therefore, service 
connection for a left leg disability is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran's service medical records show that he complained 
of back pain on two occasions.  In October 1974, the Veteran 
reported having pain in his mid back which was aggravated by 
exercise.  Upon examination, his back was found to be within 
normal limits.  The assessment was musculoskeletal sprain.  
The second occasion was in April 1975.  At that time, the 
Veteran reported having injured his back approximately two 
weeks prior, when he was setting up a tent and the wind blew 
a tent pole, knocking the pole into his back.  He reported 
pain bilaterally at T6-L2, and stated that pain medication 
was not alleviating his pain.  Upon examination, he was noted 
to have slight lordosis, although his posture and gait were 
otherwise within normal limits.  He was assigned light duty 
and instructed to ice his back.  The Veteran's remaining 
service medical records do not refer to treatment for back 
problems.  His May 1975 discharge examination report noted 
his spine as being normal, although on the accompanying 
separation medical history report, he indicated that he did 
suffer from recurrent back pain.  

The first evidence of post-service medical treatment of 
record for back problems is dated in November 1999.  At that 
time, the Veteran underwent an MRI of his lumbar spine at 
Gulf Coast Diagnostics.  The impression was:  posterior 
annular tear at L4-L5 with disk herniation to the left of the 
midline in the region of the left lateral recess and left 
neural foramen; and desiccation of the L5-S1 intervertebral 
disk with posterior annular tear and disk herniation.  

The Veteran first sought VA treatment for his back in March 
2000.  After examining the Veteran and reviewing the MRI, the 
examiner diagnosed him with disk herniation and tear in the 
lumbar spine.  VA treatment records dated through November 
2007 include treatment for back problems, and indicate that 
he was a possible candidate for back surgery, but do not 
relate the Veteran's current back problems to his service.  
Those records also show that the Veteran had an altered gait 
related to his left leg and knee disabilities, and that he 
used a cane for assistance with ambulation.

In March 2001, the Veteran underwent VA spinal examination.  
The Veteran reported a history of difficulty with the back, 
dating back to the 1974 incident when he was struck in the 
back by the tent pole.  He stated that the condition of his 
back had not improved since that time, but that he had not 
sought medical attention for his back since separation from 
service.  In testimony before the Board, the Veteran stated 
that he had not sought medical attention over the years on 
account of having to work and care for his parents.  The 
Veteran complained of pain on lifting, and stated that he had 
left leg numbness and tingling on a regular basis.  The 
impression was history of back injury with possible left leg 
radicular component.  The examiner did not opine as to 
whether the Veteran's current back problems were related to 
his service.

In support of his claim for service connection, the Veteran 
submitted a private opinion dated in March 2007, in which the 
reviewing physician opined that that the Veteran's low back 
disability was related to the injury sustained in service, 
or, at the very least, had been aggravated as a result of an 
altered gait associated with the Veteran's left leg and knee 
disabilities.  In conjunction with rendering the opinion, the 
physician reviewed the Veteran's entire claims file.  Based 
upon the in-service entries pertaining to low back pain, and 
the Veteran's testimony regarding the incurrence of the 
injury and continuity of symptomatology since service, the 
physician determined that the Veteran sustained damage to his 
low back in service, which, over time, progressively 
worsened.  Additionally, the physician opined that the 
Veteran's long history of favoring his left leg had placed 
strain on the Veteran's low back, resulting in further 
chronic discomfort.

As the Veteran's current lumbar spine disability has been 
determined to be related to injuries sustained in service, 
the Board finds that service connection for a lumbar spine 
disability is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the treatment the Veteran received during service, and 
continuity of the disability since service.  Thus, the Board 
finds that it is at least as likely as not that his current 
lumbar spine disability was incurred as a result of his 
service.  Significantly, there is no contrary evidence of 
record.  Therefore, service connection for a lumbar spine 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran's service medical records do not demonstrate 
treatment for or a diagnosis of a psychiatric disorder.  The 
Veteran, however, does not contend that his current 
psychiatric disorder was incurred during service, but rather 
contends that it was caused or aggravated by his left leg, 
left knee, and lumbar spine disabilities.  

VA treatment records dated in April 2002 show that the 
Veteran reported experiencing depression secondary to his 
inability to work as a result of his left knee and lumbar 
spine disabilities.  Evaluation resulted in an assessment of 
depression and anxiety related to pain.  Subsequent treatment 
records reflect similar complaints and assessments.

In support of his claim for service connection, the Veteran 
submitted a private opinion dated in March 2007, in which the 
reviewing physician opined that that the Veteran had 
depression stemming from his inability to function properly 
and the chronic pain associated with his left knee and lumbar 
spine disabilities.  The Veteran was despondent about having 
been told that his orthopedic conditions were permanent, 
resulting in an adverse effect on his mental status and 
ability to concentrate.  Furthermore, his lack of activity as 
a result of his left knee and back disabilities had 
contributed to his depression.

As the Veteran's psychiatric disorder has been determined by 
treating VA physicians and the private physician to be 
related to his service-connected left knee and lumbar spine 
disabilities, the Board concludes that service connection is 
warranted.  The preponderance of the evidence is in favor of 
the claim for service connection for major depressive 
disorder with psychosis, not otherwise specified.  Thus, 
service connection is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a left leg disability is granted.

Service connection for a left knee disability is granted.

Service connection for a lumbar spine disability is granted.

Service connection for major depressive disorder with 
psychosis, not otherwise specified, secondary to left leg, 
left knee, and lumbar spine disabilities, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


